DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a second office action, final rejection on the merits. Claims 1-20, filed as preliminary amendment, are currently pending and have been considered below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2020 and have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Response to argument
Applicant's arguments filed on 01/27/2021 have been fully considered.
With regards to remarks about “Section I: Claim Interpretation” the arguments are not persuasive. Examiner respectfully disagree because of the following reasons:

For Claim 1, 8 and 15, the claim limitation does not use “means for” language to invoke 35 U.S.C. § 112(f). The non-structural term “a data collection component” is used .The non-structural claim term “a data collection component” is subsequently modified by the functional language “collects” .The non-structural claim term “a data collection component” is not subsequently modified by any structural language 
Similarly 35 U.S.C. § 112(f) is invoked for the term “a monitoring component” which is modified by functional language “monitor”.
Similarly for claim 6 and 7 35 U.S.C. § 112(f) is invoked for the term “an optimization component” which is modified by functional language “modify”.

With regards to remarks about “Section II- Rejection of Claims 1-20 under 35 U.S.C 103” (Page 13 -14) the arguments are not persuasive. Examiner respectfully disagree because of the following reasons:
Applicant argues – “The mere passing reference in Asenjo of "learning to identify and reject data" fails to teach or suggest at least the artificial intelligence component of independent claim 1 of the subject application, at least as currently amended. In fact, Asenjo is entirely devoid of any artificial intelligence component or inference generation. It follows that Goldstein and Asenjo, taken alone or in combination, fail to teach or suggest every element recited in independent claim 1 of the subject application, at least as currently amended.”
The newly amended claim 1 recites –“an inference regarding a set of digital signature”. 
Asenjo clearly teaches – “Baseline analysis component 208 can leverage any suitable analysis technique (e.g., machine learning, data mining, etc.) in order to learn, from an initially noisy set of data, how to recognize normal system operation from a data perspective. For example, one or more embodiments of baseline analysis component 
Combining new prior art Sniezynski, (Sniezynski, B. M. (2014, September). Integration of inference and machine learning as a tool for creative reasoning. In 2014 AAAI Fall Symposium Series.) (Hereinafter Sniezynski) it is obvious and evident that –“In this paper a method to integrate inference and machine learning is proposed. Execution of learning algorithm is defined as a complex inference rule, which generates intrinsically new knowledge” (Abstract, line 1-4). Thus interference can be an integral part of “machine learning”. So rejection is still maintained.


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

For Claim 1, 8 and 15, the claim limitation does not use “means for” language to invoke 35 U.S.C. § 112(f). The non-structural term “a data collection component” is used .The non-structural claim term “a data collection component” is subsequently modified by the functional language “collects” .The non-structural claim term “a data collection component” is not subsequently modified by any structural language limitations. Therefore, despite not using “means for” language, the limitation is considered to have invoked 35 U.S.C. § 112(f) and should be treated accordingly.
Similarly 35 U.S.C. § 112(f) is invoked for the term “a monitoring component” which is modified by functional language “monitor”.
“an optimization component” which is modified by functional language “modify”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Goldstein et al. (US 20170161130 A1), (hereinafter Goldstein) in view of   Asenjo et al (US 20140337277 A1) (hereinafter Asenjo) and further in view of Sniezynski, (Sniezynski, B. M. (2014, September). Integration of inference and machine learning as a tool for creative reasoning. In 2014 AAAI Fall Symposium Series.) (Hereinafter Sniezynski).
Regarding Claim 1 Goldstein teaches 
a system (Abstract, Asset monitoring system), comprising: 
a memory (Fig2. element 224, Data storage) having stored thereon computer executable components; 
a processor (Fig2, element 222) that executes at least the following computer executable components: 
a data collection component (Fig.1, element 112, Fig 2, element 204 , Para[0042], the data source 112 may be configured to generate and/or obtain data independently from the assets 102 and 104.As mentioned in Para[0052], in operation, the sensors 204 may be configured to obtain measurements continuously, periodically (e.g., based on a sampling frequency), and/or in response to some triggering event ) that collects a set of voltage measurements(Goldstein, Para[0004], the sensors may monitor parameters like voltage. As mentioned in Para[0054], various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages) from one or more assets; 
a monitoring component (Fig 1, element 108, Fig 2, element 220, Para [0065], the local analytics device 220 may generally be configured to receive and analyze data related to the asset 200 and based on such analysis, may cause one or more operations to occur at the asset 200) that monitors performance of an asset based on the set of digital signatures ( Para [0080], Data characteristics may come in the form of signal signatures or metadata, among other examples. Unique identifier may be assigned to each asset) that includes the set of patterns regarding the set of voltage measurements.(Goldstein, Para [0078], line 15-21, the data intake system 402 may operate in accordance with an intake parameter (i.e. Pattern) that defines a rate at which intake data is received from an asset. Also as mentioned in Para [0086], data collected from assets may be stored in 

However Goldstein is silent with regards to 
an artificial intelligence component that performs learning associated with the set of voltage measurements and generates an inference regarding a set of digital signatures that includes a set of patterns regarding the set of voltage measurements;
a monitoring component that monitors performance of an asset based on the inference regarding the set of digital signatures that includes the set of patterns regarding the set of voltage measurements. (non-teaching part in bold).

Asenjo teaches an artificial intelligence component ( Fig 9, element 208 , Para[0072], line 13-15, Baseline analysis component 208 can leverage any suitable analysis technique (e.g., machine learning, data mining, etc.) in order to learn, from an initially noisy set of data, how to recognize normal system operation from a data perspective. In the light of specification of current application Para[0025], line 4-6, artificial intelligence component can employ any suitable machine learning based technique) that performs learning associated with the set of voltage measurements and generates a set of digital signatures that includes a set of patterns regarding the set of voltage measurements( Para[0072],line 21-26, over time, baseline analysis component 208 can also learn to identify and reject data associated with a failed, abnormal, or otherwise non-optimal production run, so that only subsets of customer data associated with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include an artificial intelligence component that performs learning associated with the set of voltage measurements and generates a set of digital signatures that includes a set of patterns regarding the set of voltage measurements as taught by Asenjo in view of Goldstein for the purpose of better prediction of failure .Therefore, this technique of artificial intelligence will enhance prediction of future asset downtime and defect and help to take prompt action.

The combination of Goldstein and Asenjo is  silent with regards to 
 an artificial intelligence component that performs learning associated with the set of voltage measurements and generates an inference regarding a set of digital signatures that includes a set of patterns regarding the set of voltage measurements;
a monitoring component that monitors performance of an asset based on the inference regarding the set of digital signatures that includes the set of patterns regarding the set of voltage measurements. (Non-teaching part in bold).
Sniezynski, teaches 
an artificial intelligence component that performs learning associated with the set of voltage measurements and generates an inference  ( Page 33, Introduction , Para-01, and line 5-8, “In this paper a method to integrate these two approaches is proposed. Execution of learning algorithm is defined as a complex inference regarding a set of digital signatures that includes a set of patterns regarding the set of voltage measurements;
a monitoring component that monitors performance of an asset based on the inference regarding the ( Page 33, Introduction , Para-01, and line 5-8, “In this paper a method to integrate these two approaches is proposed. Execution of learning algorithm is defined as a complex inference rule, which produces new knowledge”) set of digital signatures that includes the set of patterns regarding the set of voltage measurements. (Non-teaching part in bold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include inference to link digital signature with measurement data in machine learning process as taught by Sniezynski in view of Asenjo and Goldstein for the purpose applying a well-known technique of “inference” to enhance machine learning process  .Therefore, this technique of  integrating inference with machine learning algorithm will generate intrinsically new knowledge and make reasoning process more creative .( Sniezynski, Abstract , line 1-7).

Regarding Claim 2, the combination of Goldstein, Asenjo, and Sniezynski teaches
 the system of claim 1, 
Goldstein further teaches 
wherein the monitoring component identifies a future event (Fig 8, element 804) associated with a particular condition (i.e. abnormal event) for the asset based on the set of digital signatures that includes the set of patterns regarding the set of voltage measurements (Para [0078], line 15-21, the data intake system 402 may operate in   if an event associated with an asset's engine is predicted(i.e. .future event ) to occur in the future, the intake workflow may cause the data intake system to intake additional data variables that relate(i.e. a particular condition) to the asset's engine (e.g., voltage, oil pressure, torque, etc.). This will clearly represent the performance of the asset in future using certain pattern of data.)

Regarding Claim 3, the combination of Goldstein, Asenjo and Sniezynski, teaches
 the system of claim 1, 
Goldstein further teaches 
wherein the monitoring component identifies a future failure event associated with a failure condition for the asset based on the set of digital signatures that includes the set of patterns regarding the set of voltage measurements ( Para[0121], the analytics system 108 may analyze the identified sets of operating data associated with past occurrences of the given failure to define a relationship (e.g., a failure model) between (1) the values for a given set of operating metrics and (2) the likelihood of the given failure occurring within a given timeframe in the future (e.g., the next two weeks))

Regarding Claim 4 , the combination of Goldstein, Asenjo and Sniezynski, teaches
, the system of claim 1, 
wherein the computer executable components further comprise: 
Goldstein further teaches 
a user interface component ( Fig 2, element 212) that generates a notification for a computing device in response to a determination, based on the set of digital signatures that includes the set of patterns regarding the set of voltage measurements, that voltage data for the asset satisfies a defined criterion. (Para [0060], user interface 212 to output an indication of the abnormal condition (i.e. a defined criterion), such as a visual and/or audible alert (i.e. notification)).

Regarding Claim 5, the combination of Goldstein, Asenjo and Sniezynski, teaches
, the system of claim 1, wherein the computer executable components further comprise: 
Goldstein further teaches 
a user interface component that provides a graphical user interface ( Para [0065], line 8-11, In some cases, the user interface 212 may include or provide connectivity to output components, such as display screens) via a computing device that provides information regarding the performance (Para [0060], visual alert for abnormal system i.e. performance) of the asset based on the set of digital signatures.

Regarding Claim 6, the combination of Goldstein, Asenjo and Sniezynski, teaches, the system of claim 1, wherein the computer executable components further comprise: Goldstein further teaches 
an optimization component that modifies a parameter (Para [0187], line7-12, this intake workflow may cause the data science system 404 to signal to the data intake system  for the asset in response to a determination that a digital signature associated with the asset satisfies a defined criterion. (Para [0186], line1-10, “defined criteria” is the “failure event” as mentioned in this paragraph)

Regarding Claim 7, the combination of Goldstein, Asenjo and Sniezynski, teaches, the system of claim 6,
Goldstein further teaches 
 wherein the optimization component updates the set of digital signatures based on monitored performance of the asset. (Para [0059], line 12-14, updates abnormal condition rules)
Regarding Claim 8 , Goldstein teaches a method (Abstract, Asset monitoring system), comprising: 
collecting, by a system comprising a processor,  (Fig.1, element 112, Fig 2, element 204 , Para[0042], the data source 112 may be configured to generate and/or obtain data independently from the assets 102 and 104.As mentioned in Para[0052], in operation, the sensors 204 may be configured to obtain measurements continuously, periodically (e.g., based on a sampling frequency), and/or in response to some triggering event ) a set of voltage measurements( Para[0004], the sensors may monitor parameters like voltage. As mentioned in Para[0054], various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, voltages) from one or more assets; 
generating, by the system, a set of digital signatures that includes a set of patterns regarding the set of voltage measurements. (Para [0080], received data may include certain characteristics such as source identifier (i.e. signature) .This identifier are computer generated alphabetic, numeric, alphanumeric)

monitoring, by the system, (Fig 1, element 108,  Fig 2, element 220, Para [0065], the local analytics device 220 may generally be configured to receive and analyze data related to the asset 200 and based on such analysis, may cause one or more operations to occur at the asset 200) performance of an asset based on the set of digital signatures (Goldstein, Para [0080], Data characteristics may come in the form of signal signatures or metadata, among other examples. Unique identifier may be assigned to each asset) that includes the set of patterns regarding the set of voltage measurements.(Goldstein, Para [0078], line 15-21, the data intake system 402 may operate in accordance with an intake parameter (i.e. Pattern) that defines a rate at which intake data is received from an asset. Also as mentioned in Para [0086], data collected from assets may be stored in different manner (i.e. pattern) such as in time sequence, based on source type, based on asset type. This will clearly represent the performance of the asset. )

However Goldstein is silent with regards to 
performing, by the system, learning associated with the set of voltage measurements using one or more artificial intelligence techniques; 
generating, by the system, an inference regarding a set of digital signatures that includes a set of patterns regarding the set of voltage measurements; and 
monitoring, by the system, performance of an asset based on the inference regarding the set of digital signatures that includes the set of patterns regarding the set of voltage measurements.
Asenjo  teaches 
performing, by the system, learning associated with the set of voltage measurements ( Para[0072],line 21-26, over time, baseline analysis component 208 can also learn to identify and reject data associated with a failed, abnormal, or otherwise non-optimal production run, so that only subsets of customer data associated with successful, normal, or optimal production runs are used to calculate baseline data(i.e. set of pattern) for the industrial system(i.e. assets))
 using one or more artificial intelligence techniques; (Asenjo, Fig 9, element 208 , Para[0072], line 13-15, Baseline analysis component 208 can leverage any suitable analysis technique (e.g., machine learning, data mining, etc.) in order to learn, from an initially noisy set of data, how to recognize normal system operation from a data perspective. In the light of specification Para [0025], line 4-6, artificial intelligence component can employ any suitable machine learning based technique)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include  performing, by the system, learning associated with the set of voltage measurements using one or more artificial intelligence techniques as taught by Asenjo in view of Goldstein for the purpose of 

The combination of Goldstein and Asenjo is silent with regards to 
generating, by the system, an inference regarding a set of digital signatures that includes a set of patterns regarding the set of voltage measurements; and 
monitoring, by the system, performance of an asset based on the inference regarding the set of digital signatures that includes the set of patterns regarding the set of voltage measurements.(Non-teaching part in bold).
Sniezynski, teaches 
generating, by the system, an inference regarding a set of digital signatures that includes a set of patterns regarding the set of voltage measurements; and 
 (Page 33, Introduction, Para-01, line 5-8, “In this paper a method to integrate these two approaches is proposed. Execution of learning algorithm is defined as a complex inference rule, which produces new knowledge”) regarding a set of digital signatures that includes a set of patterns regarding the set of voltage measurements;
monitoring, by the system, performance of an asset based on the inference regarding the set of digital signatures that includes the set of patterns regarding the set of voltage measurements ( Page 33, Introduction , Para-01, line 5-8, “In this paper a method to integrate these two approaches is proposed. Execution of learning algorithm is defined as a complex inference rule, which produces new knowledge”) 


Regarding Claim 9, the combination of Goldstein, Asenjo and Sniezynski, teaches
 the method of claim 8, further comprising: 
Goldstein further teaches
identifying, by the system, a future event (Fig 8, element 804) associated with a particular condition (i.e. abnormal event) for the asset based on the set of digital signatures that includes the set of patterns regarding the set of voltage measurements (Para [0078], line 15-21, the data intake system 402 may operate in accordance with an intake parameter (i.e. Pattern) that defines a rate at which intake data is received from an asset. Also as mentioned in Para [0086], data collected from assets may be stored in different manner (i.e. pattern) such as in time sequence, based on source type, based on asset type. As an example given in Para [0174], line 19-23,  if an event associated with an asset's engine is predicted(i.e. .future event ) to occur in the future, the intake workflow may cause the data intake system to intake additional data variables that relate(i.e. a particular condition) to the asset's engine (e.g., voltage, oil pressure, torque, etc.). This will clearly represent the performance of the asset in future using certain pattern of data.).

Regarding Claim 10, the combination of Goldstein, Asenjo and Sniezynski, teaches, teaches
the method of claim 8, further comprising: 
Goldstein further teaches 
identifying, by the system, a future failure event associated with a failure condition for the asset based on the set of digital signatures that includes the set of patterns regarding the set of voltage measurements (Para[0121], the analytics system 108 may analyze the identified sets of operating data associated with past occurrences of the given failure to define a relationship (e.g., a failure model) between (1) the values for a given set of operating metrics and (2) the likelihood of the given failure occurring within a given timeframe in the future (e.g., the next two weeks)).
Regarding Claim 11, the combination of Goldstein, Asenjo and Sniezynski, teaches, the method of claim 10, further comprising: 
Goldstein further teaches 
generating, by the system, a notification for a computing device in response to a determination, based on the set of digital signatures that includes the set of patterns regarding the set of voltage measurements, that voltage data for the asset satisfies a defined criterion. (Para [0060], user interface 212 to output an indication of the abnormal condition (i.e. a defined criterion), such as a visual and/or audible alert (i.e. notification)).
Regarding Claim 12 , the combination of Goldstein, Asenjo and Sniezynski, teaches, the method of claim 8, further comprising:
Goldstein further teaches
 rendering, by the system, a graphical user interface (Para [0065], line 8-11, In some cases, the user interface 212 may include or provide connectivity to output components, such as display screens) via a computing device that provides information regarding the performance ( Para [0060], visual alert for abnormal system i.e. performance) of the asset based on the set of digital signatures

Regarding Claim 13, the combination of Goldstein, Asenjo and Sniezynski, teaches, the method of claim 8, further comprising: 
Goldstein further teaches 
modifying, by the system, a parameter (Para [0187], line7-12, this intake workflow may cause the data science system 404 to signal to the data intake system 402 to transition to a different operating mode and/or modify an intake parameter.) for the asset in response to a determination that a digital signature associated with the asset satisfies a defined criterion (Para [0186], line1-10, “defined criteria” is the “failure event” as mentioned in this paragraph).

Regarding Claim 14 the combination of Goldstein, Asenjo and Sniezynski, teaches, the method of claim 8, further comprising: 
Goldstein further teaches updating, by the system, the set of digital signatures based on monitored performance of the asset (Para [0059], line 12-14, updates abnormal condition rules).

Claim 15 Goldstein teaches a computer readable storage device comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising (Abstract, Asset monitoring system), 
collecting (Fig.1, element 112, Fig 2, element 204 , Para[0042], the data source 112 may be configured to generate and/or obtain data independently from the assets 102 and 104.As mentioned in Para[0052], in operation, the sensors 204 may be configured to obtain measurements continuously, periodically (e.g., based on a sampling frequency), and/or in response to some triggering event ) a set of voltage measurements (Para[0004], the sensors may monitor parameters like voltage. As mentioned in Para[0054], various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages) from one or more assets; 
generating, a set of digital signatures that includes a set of patterns regarding the set of voltage measurements. (Para [0080], received data may include certain characteristics such as source identifier (i.e. signature) .This identifier are computer generated alphabetic, numeric, alphanumeric)

monitoring, (Fig 1, element 108, Fig 2, element 220, Para [0065], the local analytics device 220 may generally be configured to receive and analyze data related to the asset 200 and based on such analysis, may cause one or more operations to occur at the asset 200) performance of an asset based on the set of digital signatures (Para [0080], Data characteristics may come in the form of signal signatures or metadata, among other examples. Unique identifier may be assigned to each asset) that includes the set of patterns regarding the set of voltage measurements. (Para [0078], line 15-21, the data intake system 402 may operate in accordance with an intake parameter (i.e. Pattern) that defines a rate at which intake data is received from an asset. Also as mentioned in Para [0086], data collected from assets may be stored in different manner (i.e. pattern) such as in time sequence, based on source type, based on asset type. This will clearly represent the performance of the asset. )

However Goldstein is silent with regards to 
performing learning associated with the set of voltage measurements using one or more artificial intelligence techniques; 
generating an inference regarding a set of digital signatures that includes a set of patterns regarding the set of voltage measurements; and 
monitoring performance of an asset based on the inference regarding the set of digital signatures that includes the set of patterns regarding the set of voltage measurements.(Non-teaching part bold).
Asenjo teaches 
performing, learning associated with the set of voltage measurements (Para [0072], line 21-26, over time, baseline analysis component 208 can also learn to identify and reject data associated with a failed, abnormal, or otherwise non-optimal production run, so that only subsets of customer data associated with successful, normal, or optimal 
 using one or more artificial intelligence techniques; (Fig 9, element 208 , Para[0072], line 13-15, Baseline analysis component 208 can leverage any suitable analysis technique (e.g., machine learning, data mining, etc.) in order to learn, from an initially noisy set of data, how to recognize normal system operation from a data perspective. In the light of specification Para [0025], line 4-6, artificial intelligence component can employ any suitable machine learning based technique)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include  performing, learning associated with the set of voltage measurements using one or more artificial intelligence techniques as taught by Asenjo in view of Goldstein for the purpose of better prediction of failure .Therefore, this technique of artificial intelligence will enhance prediction of future asset downtime and defect and help to take prompt action.
The combination of Goldstein and Asenjo is silent with regards to 
 generating an inference regarding a set of digital signatures that includes a set of patterns regarding the set of voltage measurements; and 
monitoring performance of an asset based on the inference regarding the set of digital signatures that includes the set of patterns regarding the set of voltage measurements.(Non-teaching part bold).
Sniezynski, teaches 
generating an inference regarding a set of digital signatures that includes a set of patterns regarding the set of voltage measurements; and 
  (Page 33, Introduction, Para-01, line 5-8, “In this paper a method to integrate these two approaches is proposed. Execution of learning algorithm is defined as a complex inference rule, which produces new knowledge”) regarding a set of 
monitoring performance of an asset based on the inference regarding the set of digital signatures that includes the set of patterns regarding the set of voltage measurements ( Page 33, Introduction , Para-01, and line 5-8, “In this paper a method to integrate these two approaches is proposed. Execution of learning algorithm is defined as a complex inference rule, which produces new knowledge”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include inference to link digital signature with measurement data in machine learning process as taught by Sniezynski in view of Asenjo and Goldstein for the purpose applying a well-known technique of “inference” to enhance machine learning process  .Therefore, this technique of  integrating inference with machine learning algorithm will generate intrinsically new knowledge and make reasoning process more creative .( Sniezynski, Abstract , line 1-7).

Regarding Claim 16 the combination of Goldstein, Asenjo and Sniezynski, teaches the computer readable storage device of claim 15, wherein the operations further comprise: 
Goldstein further teaches 
identifying a future event (Fig 8, element 804 associated with a particular condition for the asset based on the set of digital signatures that includes the set of patterns regarding the set of voltage measurements (Para [0078], line 15-21, the data intake   if an event associated with an asset's engine is predicted(i.e. .future event ) to occur in the future, the intake workflow may cause the data intake system to intake additional data variables that relate (i.e. a particular condition) to the asset's engine (e.g., voltage, oil pressure, torque, etc.). This will clearly represent the performance of the asset in future using certain pattern of data.)

Regarding Claim 17 the combination of Goldstein, Asenjo and Sniezynski, teaches the computer readable storage device of claim 16, wherein the operations further comprise: 
Goldstein further teaches
generating a notification for a computing device in response to a determination, based on the set of digital signatures that includes the set of patterns regarding the set of voltage measurements, that voltage data for the asset satisfies a defined criterion. (Para [0060], user interface 212 to output an indication of the abnormal condition (i.e. a defined criterion), such as a visual and/or audible alert (i.e. notification)).

Regarding Claim 18 the combination of Goldstein, Asenjo and Sniezynski, teaches the computer readable storage device of claim 16, wherein the operations further comprise:
 Goldstein further teaches 
rendering a graphical user interface (Para [0065], line 8-11, In some cases, the user interface 212  include or provide connectivity to output components, such as display screens) via a computing device that provides information regarding the performance (Goldstein, Para [0060], visual alert for abnormal system i.e. performance ) of the asset based on the set of digital signatures

Regarding Claim 19 the combination of Goldstein, Asenjo and Sniezynski, teaches the computer readable storage device of claim 16, wherein the operations further comprise: 
Goldstein further teaches
modifying a parameter (Para [0187], line7-12, this intake workflow may cause the data science system 404 to signal to the data intake system 402 to transition to a different operating mode and/or modify an intake parameter.) for the asset in response to a determination that a digital signature associated with the asset satisfies a defined criterion (Para [00186], line1-10, “defined criteria” is the “failure event” as mentioned in this paragraph).

Regarding Claim 20 the combination of Goldstein, Asenjo and Sniezynski, teaches the computer readable storage device of claim 16,
Goldstein further teaches
 wherein the operations further comprise: updating the set of digital signatures based on monitored performance of the asset (Para [0059], line 12-14, updates abnormal condition rules)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-5PM, CST, Monday -Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA  SULTANA
Examiner
Art Unit 2862


/Catherine T. Rastovski/Primary Examiner, Art Unit 2862